1
2
3
4
5
6
7
8                                               UNITED STATES DISTRICT COURT
9                                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                                           Case No.: 3:15-cr-01299-GPC
                                                         Plaintiff,                 3:17-cv-01856-GPC
12
13    v.                                                                  ORDER GRANTING IN PART
                                                                          DEFENDANT’S MOTION UNDER 28
14    IVAN ROMAN TIZOC,
                                                                          U.S.C. § 2255
15                                                     Defendant.
                                                                          [ECF No. 229]
16
17
                On March 20, 2018, the Court issued an order denying Defendant Ivan Tizoc’s
18
     motion under 28 U.S.C. § 2255 in part, but deferring a ruling on his claim of ineffective
19
     assistance of counsel. ECF No. 233.1 Part of Defendant’s ineffective assistance of
20
     counsel argument was an assertion that his trial counsel refused to file a timely notice of
21
     appeal despite Defendant’s request that he do so. The Court instructed the Government
22
     to indicate whether it objected to the Court vacating and re-entering the criminal
23
     judgment so as to permit Tizoc to file a timely appeal. The Government filed a notice
24
     indicating that it did not object to the Court doing so. ECF No. 234. As a result, the
25
26
27                                                  
28   1
         The Court’s docket entry citations refer to Defendant’s criminal docket, Case Number 15-cr-1299.
                                                                      1
                                                                                                 3:15-cr-01299-GPC
                                                                                                 3:17-cv-01856-GPC
1    Court ordered that the criminal judgment be vacated and immediately re-entered. ECF
2    No. 235.
3          Though the judgment was re-entered, the Court failed to appoint Tizoc counsel to
4    file his appeal. Tizoc has not filed a direct appeal of the judgment. On October 11, 2018,
5    the Court ordered the United States to inform the Court whether it objects to the Court
6    vacating and re-entering the judgment for a second time to permit Tizoc to file a timely
7    appeal. ECF No. 242. The Government responded that it does not object. ECF No. 243.
8          For the reasons explained in the Court’s earlier order, ECF No. 233, Defendant’s
9    § 2255 motion is DENIED except for his claim of ineffective assistance of counsel. With
10   respect to Defendant’s argument that his counsel was ineffective because counsel refused
11   to file a timely notice of appeal, the Court GRANTS the § 2255 motion, VACATES the
12   criminal judgment in this case, and re-enters an identical judgment. As the Court also
13   explained in its previous ruling, the Court will not address “the other IAC arguments
14   offered by Defendant in his [§ 2255] motion.” Id. at 14. Now that the Government has
15   declined to object to the Court re-entering judgment to permit Defendant to file a timely
16   direct appeal, “Defendant may raise those [other IAC] grounds on his direct appeal,” and
17   “if they are rejected, he may raise them in a timely and appropriate § 2255 motion
18   thereafter.” Id.
19         With respect to the portion of Defendant’s § 2255 motion that the Court has denied
20   on the merits - Defendant’s assertion that he did not knowingly and voluntarily waive his
21   rights to appeal and collateral attack, see id. at 10–12, - the Court concludes that
22   Defendant has not presented “a substantial showing of the denial of a constitutional
23   right.” 28 U.S.C. § 2253(c)(2); see also Slack v. McDaniel, 529 U.S. 473, 484 (2000).
24   As a result, the Court declines to issue a certificate of appealability with respect to the
25   portion of the § 2255 motion that the Court has denied.
26         This criminal case is referred to Magistrate Judge Barbara L. Major for
27   appointment of counsel.
28         IT IS SO ORDERED.
                                                    2
                                                                                    3:15-cr-01299-GPC
                                                                                    3:17-cv-01856-GPC
1    Dated: October 12, 2018
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                               3
                                   3:15-cr-01299-GPC
                                   3:17-cv-01856-GPC
